DETAILED ACTION
This Office Action is in response to Amendment filed January 6, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 1 and 2, it is not clear what “an edge of the display panel” recited on line 11 of claim 1 and on lines 8-9 of claim 2 refers to such that the edge of the display panel and the wiring board or the batter overlap with each other “when seen from the side including the edge among sides of the electronic device” as recited on lines 11-13 of claim 1 and on lines 10-12 of claim 2, because (a) “a side including the edge” can suggest numerous sides such as a left hand side, a right hand side, a top side, a bottom side, an upper left hand side, an upper right hand side, a lower left hand side, a lower right hand side, etc. of the electronic device shown in Fig. 24 of current application, (b) in other words, “an edge” does not necessarily suggest a lateral, top or a top flat surface edge of the display panel 1421 and the wiring board 1425 overlap with each other when seen from a top side including the top flat surface edge in Fig. 24 of current application, but a top round edge of the display panel 1421 and the wiring board 1425 also overlap with each other when seen from a top right hand side including the top round edge in Fig. 24 of current application, (d) likewise, a bottom flat surface edge of the display panel 1421 and the battery 1426 overlap with each other when seen from a bottom side including the bottom flat surface edge in Fig. 24 of current application, but a bottom round edge of the display panel 1421 and the battery 1426 also overlap with each other when seen from a bottom right hand side including the bottom round edge in Fig. 24 of current application, (e) furthermore, there are a plurality of viewpoints “from a side including the edge among sides of the electronic device” when the round edges are the claimed edges since there are numerous ways or perspectives to view the round edges, and (f) therefore, the previously used prior art references of Liang and Otani would still read on the amended claims 1 and 2 as discussed below since there are numerous ways or perspectives to view the round edges disclosed by Liang and Otani.  Claims 3-10 and 17 depend on claim 1, and claims 11, 12 and 14-16 depend on claim 2, and therefore, claims 3-12 and 14-17 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5, 8, 11 and 14, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishii et al. (US 2005/0174302)
specifically claim what the first and second housing are formed of, what they look like, and how they are formed.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Further in the below prior art rejections, the claim limitations “a first housing” and “a second housing” also specify an intended use or field of use, and is treated as non-limiting, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Ishii et al. disclose an electronic device (Figs. 1-6) comprising: a display panel (11 or 22 in Figs. 4-6) ([0076]), comprising: a display portion (portion of 11 or 22) comprising a display element (element inside 11 or 22) and a transistor (LTPS-TFT in [0076]), a first housing (30 in Figs. 5-6) ([0080]) over the display panel, and a wiring board (one of electronic components 31 in Figs. 5-6) ([0081]) electrically connected to the display panel ([0081]), because (a) Applicants do not specifically claim what the wiring board refers to, and (b) at least the one of the electronic components 31 is electrically wired, wherein the wiring board is arranged at a backside of the display panel (11 or 22), see Fig. 6 where the electronic components 31 are inside with respect to the display panel 11/22, wherein the first housing includes a front region (outer region of 30) and a first region (inner region of 30) where the first housing is curved, because Applicants do not specifically claim whether or not the front region is flat or curved, and/or whether or not the front region and the first region are contiguous, wherein the display panel (11 or 22) is continuously formed on the front region and the first region, because (a) the preposition “on” does not necessarily suggest “directly on”, (b) the limitation does not necessarily suggest that the display panel is coextensive with the front region and the front region, which Applicants may have intended to claim, and (c) rather, the limitation can suggest that the display panel is a continuous structure formed or disposed directly or indirectly on the front region and the first region, wherein an edge (any arbitrary edge) of the display panel (11 or 22) and the wring board (one of electronic components 31) overlap with each other when seen 
Please see above for explanations of the corresponding limitations.
Regarding claim 2, Ishii et al. disclose an electronic device (Figs. 1-6) comprising: a display panel (11 or 22) comprising: a display portion (portion of 11 or 22) comprising a display element (element inside 11 or 22) and a transistor (LTPS-TFT), and a wiring board (one of electronic components 31) electrically connected to the display panel, wherein the wiring board is arranged at a backside of the display panel (11 or 22), wherein the display panel includes a first region (side region of 11 or 22 in Figs. 5-6) where the display panel is curved, because the side region of 11 or 22 are also curved, wherein the first region is between a front region (outer region of 11 or 22) of the display panel and an edge (inner surface region of 11 or 22) of the display panel (11 or 22), wherein the edge and a battery (13) ([0077]) overlap with each other when seen from a side (top side or bottom side in Fig. 6) including the edge (inner surface region of 11 or 22) among sides of the electronic device, and wherein a display region (arbitrary region of 11 or 22) of the display panel (11 or 22) overlaps with the first region (side region of 11 or 22).
Regarding claims 3, 5-8, 11 and 14, Ishii et al. further disclose that the display panel (11 or 22) further comprises a driving circuit portion (23) ([0076]) electrically connected to the display portion (portion of display panel 11 or 22) (claim 3 and 11), further comprising a battery (13) overlapping with the display panel (11 or 22) (claim 5), wherein the display panel (11 or 22) overlaps with a whole of a surface of the wiring .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 16, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii et al. (US 2005/0174302)  The teachings of Ishii et al. are discussed above.
Regarding claims 10 and 16, Ishii et al. differ from the claimed invention by not showing that the transistor is formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor of the LTPS-TFT disclosed by Ishii et al. can be .

Claims 1-12 and 14-17, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2009/0270142)
In the below prior art rejections, the limitation “a first housing” and “a second housing” are product-by-process limitations that do not structurally distinguish the claimed invention over the prior art, because Applicants do not specifically claim what the first and second housing are formed of, what they look like, and how they are formed.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by 
Further in the below prior art rejections, the claim limitations “a first housing” and “a second housing” also specify an intended use or field of use, and is treated as non-limiting, because (a) Applicants do not specifically claim what the first and second housing are formed of, and what they do, and (b) for example, (the bottom/inner part of) the touch panel 122 in Fig. 2 of Liang (US 2009/0270142) would house the underlying device structure, and therefore, (the bottom/inner part of) the touch panel 122 of Liang can also be referred as a housing, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (124; [0010]), comprising: a display portion (portion of 124) comprising a display element (element inside 124), a first housing (upper portion of (bottom/inner part of) 122) over the display panel, and a wiring board (128; [0010]) electrically connected to the display panel via the cable 130 ([0012]), wherein the wiring board is arranged at a backside of the display panel (124), wherein the first housing when the electronic device shown in Fig. 2 of Liang is viewed from an upper left hand side or an upper right hand side including one of the topmost round edges, the round edge of the display panel 124 and the wiring board 128 overlap with each other when seen from an upper left hand or an upper right hand side including the topmost round edge among sides of the electronic device, and wherein a display region (peripheral region of 124) of the display panel overlaps with the first region.
Liang differs from the claimed invention by not showing that the display portion comprise a transistor.
It would have been obvious, if not inherent, to one of ordinary skill in the art at the time the invention was made that the display portion, which is the portion of the display panel 124, can comprise a transistor, because a transistor such as a thin film transistor (TFT) has been commonly employed as a semiconductor element to drive and/or 
Please see above for explanations of the corresponding limitations.
Regarding claim 2, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (124) comprising: a display portion (portion of 124) comprising a display element (element inside 124), and a wiring board (128) electrically connected to the display panel, wherein the wiring board is arranged at a backside of the display panel (124), wherein the display panel includes a first region (peripheral region of 124) where the display panel is curved, wherein the first region is between a front region (central region of 124 or central side region of 124) of the display panel and an edge of the display panel (side of 124 or top/bottom round surface edge of 124), wherein the edge (one of two topmost round edges of 124) and a battery (not-shown battery; [0009]) overlap with each other when seen from a side (an upper left hand side or an upper right hand side) including the edge among sides of the electronic device, because (a) as discussed above under 35 USC 112, second paragraph, rejections, this limitation is indefinite, (b) the display panel 124 of Liang almost completely surrounds the components inside the display panel 124 including the wiring board 128 and the not-shown battery, and therefore, when the electronic device is viewed from the side, the edge of the display panel 124 of Liang overlaps with the not-shown battery in the cross sectional view of the electronic device, and (c) in addition, when the electronic device shown in Fig. 2 of Liang is viewed from an upper left hand side or an upper right hand side including one of the topmost round edges, the round edge of the display panel 124 and the not-shown battery overlap with each other when seen from an upper left hand or an upper right hand side including the topmost round edge among sides of the electronic device, and wherein a display region (peripheral region of 124) of the display panel (124) overlaps with the first region (peripheral region of 124).
Liang differs from the claimed invention by not showing that the display portion comprise a transistor.
It would have been obvious, if not inherent, to one of ordinary skill in the art at the time the invention was made that the display portion, which is the portion of the display panel 124, can comprise a transistor, because a transistor such as a thin film transistor (TFT) has been commonly employed as a semiconductor element to drive and/or operate a display element or display device due to its ease and low cost of manufacturing.
Regarding claims 3 and 11, Liang further discloses that the display panel (124) further comprises a driving circuit portion (memory 129 or driving circuit for control signals) ([0010]) electrically connected to the display portion (portion of display panel 124).
Regarding claims 4 and 12, Liang further comprises for the electronic device according to claims 1 and 2 a touch panel ((top portion of) 122) ([0010]) overlapping with the display portion (portion of display panel 124).
Liang differs from the claimed invention by not showing that the display panel further comprises a flexible substrate, wherein the display portion is over the flexible substrate, and wherein the display element is a light-emitting element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the display panel can further comprise a flexible substrate, 
Regarding claims 5-9, 14 and 15, Liang further comprises for the electronic device according to claims 1 and 2 a battery (not-shown battery; [0009]) overlapping with the display panel (124), because (a) the display panel 124 encapsulates an inner device structure including a battery as disclosed by Liang, and (b) Applicants do not specifically claim a perspective from which the battery and the display panel overlap with each other, and therefore, the not-shown battery will overlap with the display panel 124 by looking at the electronic device shown in Fig. 2 of Liang from a certain angle (claim 5), wherein the display panel (124) overlaps with a whole of a surface of the wiring board (128), see Fig. 2 of Liang (claims 6 and 14), further comprising a second housing (lower portion of (inner part of) 122) opposing to the first housing (upper portion of (bottom/inner part of) 122), wherein the second housing includes a back region (center region of lower portion of (inner part of) 122) and a second region (peripheral region of lower portion of (inner part of) 122) where the second housing is curved (claim 7), a corner portion of the first housing (upper portion of (bottom/inner part of) 122) has 
Regarding claims 10 and 16, Liang differs from the claimed invention by not showing that the transistor is formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor can be formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen, because (a) the claimed configuration of the transistor has been commonly employed by one of ordinary skill in the art in semiconductor industry when forming a thin film transistor (TFT) for a display device, and (b) the claimed material composition of the insulating layer has also been commonly employed for a buffer layer or a substrate passivation layer for forming the thin film transistor (TFT).
Regarding claim 17, Liang further discloses for the electronic device according to claim 1 that the display panel (124) is directly formed on the front region (central region of (bottom/inner part of) 122) and the first region (peripheral region of (bottom/inner part of) 122).

s 1-6 and 8-17, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otani (WO 2009/016996; Ohtani (US 2011/0196689) is used as a translation in current Office Action.)
Regarding claim 1, Otani discloses an electronic device (Figs. 1-4) comprising: a display panel (electronic paper 202 (and driver unit 211); [0018]), because Applicants do not specifically claim the structure, shape and/or configuration of the display panel, comprising: a display portion (portion of 202 and 211) comprising a display element (element including 202), a first housing (201) over the display panel, and a wiring board (flexible printed circuit (FPC) 209 or printed board 212) electrically connected to the display panel to form a functioning display panel that is controlled by the wiring board, wherein the wiring board is arranged at a backside of the display panel (electronic paper 202 (and driver unit 211)), wherein the first housing includes a front region (central topmost region of 201) and a first region (peripheral region of 201) where the first housing is curved, because Applicants do not specifically claim whether or not the front region is also curved, wherein the display panel (electronic paper 202 (and driver unit 211)) is continuously formed on the front region and the first region, wherein an edge (edge of 202 on left or right hand side) of the display panel (202 (and 211)) and the wring board (209 or 212) overlap with each other when seen from a side (a lateral side, or an upper right hand or an upper left hand side) including the edge among sides of the electronic device, because (a) as discussed above under 35 USC 112, second paragraph, rejections, this limitation is indefinite, (b) the FPC 209 of the wiring board is disposed at a level higher than a bottom surface of the electronic paper 202 of the display panel on the left hand side, and therefore, an edge of the display panel (202 when the electronic device shown in Fig. 1 of Otani is viewed from an upper left hand side or an upper right hand side including one of the topmost round edges, the round edge of the display panel 202/211 and the wiring board 209/212 overlap with each other when seen from an upper left hand or an upper right hand side including the topmost round edge among sides of the electronic device, and wherein a display region (peripheral region of 202) of the display panel overlaps with the first region.
Otani differs from the claimed invention by not showing that the display portion comprise a transistor.
It would have been obvious, if not inherent, to one of ordinary skill in the art at the time the invention was made that the display portion, which is the portion including the electronic paper 202 and the driver circuit 211 for the electronic paper, can comprise a transistor, because a transistor such as a thin film transistor (TFT) has been commonly employed as a semiconductor element to drive and/or operate a display element or display device due to its ease and low cost of manufacturing.
Please see above for explanations of the corresponding limitations.
Regarding claim 2, Otani discloses an electronic device (Figs. 1-4) comprising: a display panel (electronic paper 202 (and driver unit 211)) comprising: a display portion (portion of 202 and 211) comprising a display element (element including 202), and a wiring board (209 or 212) electrically connected to the display panel to form a functioning display panel that is controlled by the wiring board, wherein the wiring board is arranged at a backside of the display panel (electronic paper 202 (and driver unit when the electronic device shown in Fig. 1 of Otani is viewed from an upper left hand side or an upper right hand side including one of the topmost round edges, the round edge of the display panel 202/211 and the battery 274 overlap with each other when seen from an upper left hand or an upper right hand side including the topmost round edge among sides of the electronic device, and wherein a display region (peripheral region of 202) of the display panel (electronic paper 202 (and driver unit 211)) overlaps with the first region (peripheral region of 202).
Otani differs from the claimed invention by not showing that the display portion comprise a transistor.
It would have been obvious, if not inherent, to one of ordinary skill in the art at the time the invention was made that the display portion, which is the portion including the electronic paper 202 and the driver circuit 211 for the electronic paper, can comprise a transistor, because a transistor such as a thin film transistor (TFT) has been commonly employed as a semiconductor element to drive and/or operate a display element or display device due to its ease and low cost of manufacturing.

Regarding claims 4 and 12, Otani differs from the claimed invention by not further comprising a touch panel overlapping with the display portion, wherein the display panel further comprises a flexible substrate, wherein the display portion is over the flexible substrate, and wherein the display element is a light-emitting element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the display panel or electronic paper 202 of Otani can further comprise a flexible substrate, wherein the display portion is over the flexible substrate, and wherein the display element is a light-emitting element, because (a) a flexible substrate has been commonly employed for a display panel that has a curved structure as shown by the display panel 202 disclosed by Otani, (b) when the flexible substrate is employed, the claimed display portion or a portion of the display panel would be disposed over the flexible substrate, and (c) a light-emitting element has been commonly employed as a display element since, for the display to show images, a light-emitting element would be needed.
Regarding claims 5, 6, 8, 9, 14 and 15, Otani further comprises for the electronic device according to claim 1 a battery (274 in Fig. 4) overlapping with the display panel (electronic paper 202 (and driver unit 211) in Fig. 1) when the mobile phone is folded, see also Fig. 3 of Otani (claim 5), wherein the display panel (electronic paper 202 (and driver unit 211)) overlaps with a whole of a surface of the wiring board (209 or 212) (claims 6 and 14), further comprising a second housing (208) opposing to the first 
Regarding claims 10 and 16, Otani differs from the claimed invention by not showing that the transistor is formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor can be formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen, because (a) the claimed configuration of the transistor has been commonly employed by one of ordinary skill in the art in semiconductor industry when forming a thin film transistor (TFT) for a display device, and (b) the claimed material composition of the insulating layer has also been commonly employed for a buffer layer or a substrate passivation layer for forming the thin film transistor (TFT).
Regarding claim 17, Otani further discloses for the electronic device according to claim 1 that the display panel (electronic paper 202 (and driver unit 211) in Fig. 1) is directly formed on the front region and the first region.

Response to Arguments

Applicants’ arguments in the REMARKS filed January 6, 2021 are primarily based on the limitation “when seen from a side including the edge among sides of the electronic device” recited in claims 1 and 2.  However, the limitation “a side” does not necessarily suggest a horizontal or vertical side that has a flat surface, which Applicants may have meant to claim.  As discussed above, the claimed “side including the edge among sides” can refer to a top flat surface side or a bottom flat surface side in Fig. 24 of current application as well as a top round surface side or bottom round surface side in Fig. 24 of current application, either viewpoint of which results in the claimed overlapping of the edge and the wiring board or battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyazaki et al. (US 8,059,053)
Oguchi et al. (US 7,701,806)
Wright (US 8,208,670)
Burton et al. (US 8,562,489)
Graiger et al. (US 7,403,837)
Bart et al. (US 6,220,916)
Hobson et al. (US 7,889,139)
Mittleman et al. (US 8,417,298)

Joo (US 7,805,172)
Baba et al. (US 7,722,245)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 26, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815